Citation Nr: 1642036	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-28 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability prior to June 29, 2011, and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) prior to May 14, 2010, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for widespread degenerative joint disease (DJD), to include as secondary to a service-connected right knee disability.

6.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected right knee disability.

7.  Entitlement to service connection for restless legs syndrome, to include as secondary to a service-connected right knee disability.

8.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a June 2014 rating decision, the RO increased the disability rating for the Veteran's service-connected right knee disability to 30 percent, effective June 29, 2011, and the disability rating for his GERD to 10 percent, effective May 14, 2010.  As those increases did not represent total grants of the benefits sought on appeal, the claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for August 2015.  However, he failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

The Board notes that the Veteran mentioned his back while discussing his claim of entitlement to service connection for widespread DJD in his October 2011 notice of disagreement and his July 2014 substantive appeal.  To the extent he intended his May 2010 claim of entitlement to service connection for widespread DJD to contemplate involvement of his lumbar spine, service connection for a back condition was finally denied in November 2005, and that portion of the issue now on appeal would require new and material evidence to be reopened.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156; 20.1103 (2015).  Notably, the Veteran did not discuss his back in connection with the instant claim until after the RO issued the rating decision currently on appeal, and the RO did not subsequently address that aspect of the claim.  In any event, as sufficient evidence is of record to warrant reopening the finally denied November 2005 rating decision, the Board finds that it need not address the issue of new and material evidence with respect to the previously denied back claim for the sole purpose of developing the claim of entitlement to service connection for widespread DJD that is presently before it.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claims.

I.  Records

In its September 2011 rating decision, the RO stated that it had conducted an electronic review of the Veteran's VA treatment records dating through August 2011.  In a June 2014 rating decision and a June 2014 statement of the case (SOC), it stated that it had reviewed VA treatment records dating through March 2013.  Unfortunately, the VA treatment records referenced by the RO have not been associated with the claims file.  On remand, those records, and any subsequent VA treatment records, must be associated with the claims file.  The Veteran should also be given another opportunity to identify any relevant, outstanding private treatment records.

II.  VA Examinations and Opinions

The Veteran was afforded a VA examination in connection with his claims in June 2011.  However, due to inadequacies in that examination and the accompanying medical opinions, additional examinations and opinions are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

First, regarding the issues of entitlement to service connection for widespread DJD, a neck disability, and sleep apnea, although the June 2011 VA examiner addressed those conditions when conducting her interview and physical examination of the Veteran and did not state that current diagnoses did not exist, opinions addressing the etiology of those conditions were not obtained.  Notably, the record documents November 1979 in-service treatment for a neck spasm, and the Veteran's private pain management physician asserted during August 2012 treatment, without further explanation, that the Veteran had a cervical spine condition that was related to an in-service injury.  In November 2012, the same physician stated that he felt the Veteran's condition was related to an active duty injury and that his current pain levels were directly associated with that event.  However, he provided no additional detail regarding the nature of the in-service injury or the disabilities that he believed were causing the Veteran's current pain.  Regarding sleep apnea, the 2011 VA examiner reported that testing conducted for cluster headaches had revealed that the Veteran had both central and obstructive sleep apnea.  She also stated that the Veteran told her that his wife had noted long-term snoring.  However, it is not entirely clear from the record whether the examiner relied on the Veteran's statements or on additional treatment records in determining his diagnosis.  In addition, the Veteran has asserted that both his DJD and his sleep apnea may have been caused by his service-connected right knee disability, and this assertion was not addressed by the VA examiner.  In view of the foregoing, the Board finds that additional VA examinations, accompanied by initial opinions, regarding the issues of entitlement to service connection for widespread DJD, a neck disability, and sleep apnea should be obtained on remand.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Barr, 21 Vet. App. at 311.

Next, regarding the claim of entitlement to service connection for restless legs syndrome, the Veteran told the June 2011 VA examiner that he experienced shaking all over his body, of an uncertain cause, that began in 2010.  Following her physical examination of the Veteran, the examiner opined that the Veteran's "shakiness and tremors of limbs called restless legs syndrome in claim" was not caused by or a result of his right knee condition.  In support of that opinion, she cited the recent onset of the condition and stated that there was no possible connection to a knee injury medically or physically known.  However, the examiner did not provide a clear diagnosis associated with the Veteran's described lower extremity symptoms and, moreover, did not address whether his right knee disability could have aggravated any diagnosed condition.  In view of the foregoing, the Board finds that the Veteran should be afforded another examination to clarify his lower extremity diagnosis and to obtain an addendum opinion.  See Barr, 21 Vet. App. at 311.

Additional opinions addressing the claims of entitlement to service connection for left knee and right shoulder disabilities are also necessary.  In that regard, although the 2011 VA examiner opined that those conditions were not caused by or a result of the Veteran's right knee disability and stated that the Veteran's left knee condition was part of a chronic pain syndrome, she did not provide an explanation for her findings or address the question of whether either condition was aggravated by the Veteran's service-connected right knee disability.  As a result, opinions that address those questions are needed.  See Barr, 21 Vet. App. at 311.

Finally, new examinations addressing entitlement to increased evaluations for a right knee disability and GERD are needed, as the June 2011 VA examination was the most recent examination that addressed those conditions, and the Veteran's statements in his July 2014 substantive appeal suggest that they may have worsened since that time.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  With respect to the right knee claim, the Board further notes that neither the June 2011 examination nor a prior August 2010 VA examination included the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the right knee joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file. Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain all outstanding VA treatment records, including records dating from March 2010 through March 2013, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability underlying the lower extremity symptoms he has described as "shakiness and tremors of limbs" and has characterized as restless legs syndrome.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a) Please identify all diagnoses relating to the symptoms of shakiness and tremors of limbs and any other symptoms characterized by the Veteran as restless legs syndrome.  In doing so, please specifically discuss whether the Veteran has restless legs syndrome.

In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the May 2010 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) As to each diagnosed disability, is it at least as likely as not (50 percent probability or more) that the disability is the result of a disease or injury in service?  Please explain why or why not.

(c) If any diagnosed disability is not directly related to service, is it at least as likely as not (50 percent probability or more) that the disability was caused by the Veteran's service-connected right knee disability?  Please explain why or why not.

(d) If any disability was not caused by the Veteran's service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his right knee disability?  Please explain why or why not.

If you find that any diagnosed disability has been permanently worsened beyond normal progression (aggravated) by the Veteran's right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current widespread degenerative joint condition and to determine the nature and etiology of all diagnosed neck and right shoulder disorders.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a) Please identify any diagnosis relating to widespread degeneration in the Veteran's joints, including in his ankles, knees, elbows, shoulders, and back.  In doing so, please specifically address the findings included in an April 2009 bone scan.

In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the May 2010 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) As to any widespread degenerative disability diagnosed, is it at least as likely as not (50 percent probability or more) that the disability is the result of a disease or injury in service?  Please explain why or why not.

(c) Regarding any of the Veteran's diagnosed neck and right shoulder disabilities, whether degenerative or not, is it at least as likely as not (50 percent probability or more) that they are the result of a disease or injury in service?  Please explain why or why not, specifically discussing the Veteran's in-service treatment, in November 1979, for a neck spasm.

(d) If any widespread degenerative disability or right shoulder disability is not directly related to service, is it at least as likely as not (50 percent probability or more) that the disability was caused by the Veteran's service-connected right knee disability?  Please explain why or why not.

(e) If any widespread degenerative disability or right shoulder disability was not caused by the Veteran's service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his right knee disability?  Please explain why or why not.

If you find that any widespread degenerative disability or right shoulder disability has been permanently worsened beyond normal progression (aggravated) by the Veteran's right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

In responding to questions (d) and (e) as they relate to the Veteran's right shoulder disability, please consider and specifically discuss the Veteran's assertion that the need to use crutches as a result of his right knee injury caused or aggravated his right shoulder condition.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

4.  Schedule the Veteran for a VA knee examination to determine the current level of severity of his service-connected right knee disability and to obtain an etiological opinion regarding any left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since May 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Regarding the Veteran's left knee, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that any current left knee disability is the result of a disease or injury in service?  Please explain why or why not.

(b) If no diagnosed left knee disability is directly related to service, is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused by his service-connected right knee disability?  Please explain why or why not.

(c) If the Veteran's left knee disability is not caused by his service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that his left knee disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his right knee disability?  Please explain why or why not.

If you find that the Veteran's left knee disability has been permanently worsened beyond normal progression (aggravated) by his right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

In responding to questions (b) and (c), please consider and specifically discuss whether your findings on examination and the evidence of record, including but not limited to a May 2002 VA examiner's notation of a mildly antalgic gait and the June 2011 VA examiner's report of a slowed and deliberate gait with use of a walker most of the time, support the presence of a gait abnormality due to the Veteran's right knee disability that would at least as likely as not cause or aggravate a left knee disability. 

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

5.  Schedule the Veteran for a VA examination to determine whether he currently suffers from sleep apnea and, if so, whether it is related to service or his service-connected right knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then respond to the following:

(a) Does the Veteran suffer from sleep apnea?  Please explain why or why not.

In determining whether the Veteran has sleep apnea, please consider medical and lay evidence dated both prior to and since the filing of the May 2010 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) If the Veteran has sleep apnea, is it at least as likely as not (50 percent probability or more) the result of a disease or injury in service?  Please explain why or why not, specifically discussing the Veteran's assertion that he has snored for a long period of time.

(c) If the Veteran has sleep apnea but it is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was caused by his service-connected right knee disability?  Please explain why or why not.

(d) If the Veteran has sleep apnea but it is not caused by his service-connected right knee disability, is it at least as likely as not (50 percent probability or more) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his right knee disability?  Please explain why or why not.

If you find that the Veteran has sleep apnea that has been permanently worsened beyond normal progression (aggravated) by his right knee disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

In responding to questions (c) and (d), please consider and specifically discuss the Veteran's assertion that the limitation of mobility caused by his right knee disability has led to weight gain which, in turn, caused or aggravated his sleep apnea.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

6.  Schedule the Veteran for a VA examination to determine the current severity of his GERD.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should identify all symptoms attributable to the Veteran's GERD.

7.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

